FILED
                             NOT FOR PUBLICATION                            FEB 28 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



RICCI PEREZ-GOMEZ,                                No. 07-71371

               Petitioner,                        Agency No. A035-666-925

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Ricci Perez-Gomez, a native and citizen of Nicaragua, petitions for review

of the Board of Immgiration Appeals’ (“BIA”) decision dismissing his appeal from

an immigration judge’s (“IJ”) removal order. We have jurisdiction under 8 U.S.C.

§ 1252. We review de novo questions of law, Castillo-Cruz v. Holder, 581 F.3d


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1154, 1158-59 (9th Cir. 2009), and we dismiss in part and deny in part the petition

for review.

      The IJ determined that Perez-Gomez was removable under 8 U.S.C.

§ 1227(a)(2)(A)(ii), as an alien who has been convicted of two crimes involving

moral turpitude, and that he was ineligible for former section 212(c) relief. We

lack jurisdiction to review these determinations because Perez-Gomez failed to

challenge them before the BIA and thereby failed to exhaust his administrative

remedies. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004). Perez-

Gomez’s contention that he qualifies for an exception to the exhaustion

requirement is unpersuasive.

      Because Perez-Gomez’s 1985 conviction for lewd and lascivious acts with a

child under fourteen in violation of Cal. Penal Code § 288(a) constitutes an

aggravated felony as defined in 8 U.S.C. § 1101(a)(43)(A), see United States v.

Baron-Medina, 187 F.3d 1144, 1146-47 (9th Cir. 1999), the agency did not err in

concluding that he was statutorily ineligible for cancellation of removal under

8 U.S.C. § 1229b(a)(3). See Aragon-Ayon v. INS, 206 F.3d 847, 853 (9th Cir.

2000) (“Congress intended the 1996 amendments to make the aggravated felony

definition apply retroactively to all defined offenses whenever committed . . . ”).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.


                                          2                                    07-71371